186 F.2d 357
LOUGHLIN et al.v.FIREMEN'S INS. CO. OF WASHINGTON AND GEORGE-TOWN.
No. 10673.
United States Court of Appeals District of Columbia Circuit.
Argued November 6, 1950.
Decided December 21, 1950.

Mr. Jacob N. Halper, Washington, D. C., with whom Mr. Leonard B. Sussholz, Washington, D. C., was on the brief, for appellants.
Mr. N. Meyer Baker, Washington, D. C., with whom Mr. Lucien H. Mercier, Washington, D. C., was on the brief, for appellee.
Before PRETTYMAN, PROCTOR and BAZELON, Circuit Judges.
PROCTOR, Circuit Judge.


1
This appeal is from a judgment for defendant (appellee) in a suit on a fire insurance policy. At conclusion of all evidence the trial court directed a verdict for the insurance carrier upon several grounds, including the undisputed fact that assured (appellant) failed to comply with the demand of the carrier, made agreeably to terms of the policy, to submit to examination under oath and produce certain records. Uncontradicted evidence leaves no doubt that the requirement of the policy was knowingly and intentionally violated without reasonable justification or excuse, notwithstanding another valid provision which made compliance a condition precedent to suit. Cf. Roberto v. Hartford Fire Ins. Co., 7 Cir., 1949, 177 F.2d 811; American Macaroni Mfg. Co. v. Niagara Fire Ins. Co., 5 Cir., 1947, 164 F.2d 878; Gipps Brewing Corp. v. Central-Mfrs'. Mut. Ins. Co., 7 Cir., 1945, 147 F.2d 6; Merchant's Ins. Co. v. Lilgeomont, 5 Cir., 1936, 84 F.2d 685. In our opinion the verdict was properly directed upon this ground. We need not deal with other grounds upon which the court acted.


2
Affirmed.